In re Gillan, Paul;- — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. J, No. 418-302; to the Court of Appeal, Fourth Circuit, No. 2002-K-2463.
Writ granted in part; otherwise denied. This case is remanded to the district court for purposes of appointing counsel for relator and conducting a hearing on relator’s claim that trial counsel rendered ineffective assistance by failing to request a jury instruction that theft was a lesser included offense and a responsive verdict to the charged crime of purse snatching. See State v. Marts, 98-0099 (La.App. 4th Cir.5/31/00), 765 So.2d 438. In connection with that claim, the district court is further directed to provide relator with a copy of the transcript of jury instructions from his trial. State ex rel. Bernard v. Cr.D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175. In all other respects, the application is denied.